Name: Commission Regulation (EU) NoÃ 930/2010 of 18Ã October 2010 entering a name in the register of traditional specialities guaranteed [OvÃ Ã ­ salaÃ ¡nÃ ­cky Ã ºdenÃ ½ syr (TSG)]
 Type: Regulation
 Subject Matter: farming systems;  Europe;  processed agricultural produce;  consumption;  foodstuff;  research and intellectual property;  economic structure
 Date Published: nan

 19.10.2010 EN Official Journal of the European Union L 273/5 COMMISSION REGULATION (EU) No 930/2010 of 18 October 2010 entering a name in the register of traditional specialities guaranteed [OvÃ Ã ­ salaÃ ¡nÃ ­cky Ã ºdenÃ ½ syr (TSG)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 8(2) of Regulation (EC) No 509/2006, Slovakias application to register the name OvÃ Ã ­ salaÃ ¡nÃ ­cky Ã ºdenÃ ½ syr was published in the Official Journal of the European Union (2). (2) As no objection under Article 9 of Regulation (EC) No 509/2006 has been received by the Commission, that name should therefore be entered in the register. (3) Protection as referred to in Article 13(2) of Regulation (EC) No 509/2006 has not been requested, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 1. (2) OJ C 305, 16.12.2009, p. 27. ANNEX Products listed in Annex I to the Treaty, intended for human consumption: Class 1.3. Cheeses SLOVAKIA OvÃ Ã ­ salaÃ ¡nÃ ­cky Ã ºdenÃ ½ syr (TSG)